                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                · WESTERN DMSION
                                    S:10-CR-241-D



UNITED STATES OF AMERICA                     )
                                             )
                   v.                        )                ORDER
                                             )
ERNEST CHARLES MCNEILL III,                  )
                                             )
                           Defendant.        )


          On May 14, 2021, Ernest Charles McNeil! ill filed a motion for judicial recommendation

for residential reentry center placement [D.E. 84]. The Bureau of Prisons ("BOP") gets to decide

whether McNeil! will serve his imprisonment in a residential reentry center. See 18 U.S.C. §§

3621(b), 3624(c). IfMcNeill is not satisfied with the BOP's decision, McNeil! may seek judicial

review.

          In sum, McNeill's motion for recommendation motion for judicial recommendation for

residential reentry center placement [D.E. 84] is DENIED without prejudice.

          SO ORDERED. This _I_(day of June 2021.




                                                    J :SC. DEVER ill
                                                    United States District Judge




               Case 5:10-cr-00241-D Document 86 Filed 06/11/21 Page 1 of 1
